UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6030


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO GERMAINE JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-1)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio Germaine Johnson appeals the district court’s

order   denying    his   motion    for    reduction    of   sentence    under    18

U.S.C. § 3582(c) (2006).          We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Johnson, No.

4:02-cr-00579-CWH-1 (D.S.C. Dec. 23, 2008).                   We dispense with

oral    argument   because      the     facts   and   legal    contentions      are

adequately    presented    in     the    materials    before    the    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                          2